455




               OFFICE       OF THE ATTORNEY GENERAL                  OF TEXAS
                                      AUSTIN
GROVER       SELLERS
~,ITORNEY     GENERAL




    sonormbla
            SholbrK. Long
    county       Attorney
    srrt*rroncounty
   Beruaont, TDur
    Dear Sir:



    ion on tha abovr matter,




                                                                 0 proQorty         oan
                                                   II.     The quartion            ir
                                                     dttorner          porrorabg
                                                     ld     illlagth* ruitr
                                                   thrnof,            thr   tax ma8
                                                  bg beui            out   0r   orri00
                                                 ntit1.d        to    noeirs       thrn
                                            are roooired       ha& the money
                                            durln& Us       tears 3r 0:fioc
                                              exoeod    two year8      from the
                                                   iuertion No. Two 18
                                rtriot clerk aud other             oounty
                                  Jefferson      County    hare btea taken
                            e fee systen       kltd paid    an mmel         seiary,
                  my tkese   fess    be now claimed        by offloe      holders
                  who have oontinued in orfioe           rinoe     suoh tima and
                  be ap2lbad on their       fses   ii’ they    failed     to m&e
                  ths maxhia of any partloular            par in wnloh the
                  rultua8 filrdand $d&aemt taken, or uy then
                  irea bo oonaidemd        08 an unaooouncable                  ree and
                                                                                                               456


iionoroblo      3holby         ii.    Long,       Poe*     2



             Won by th8 0rriO0 holder l# ouoh, irrOO~Otive
             of tho foot thot ho tight hovemod. him aoximum
             ourlqjany portioulor                   yoor        for whlohho             oloiao
             th ofr owo lo r n*d. mi0r t01923 th000 r00t0
             wo n loooankble  aad wro taken intO OOnOidOM-
             tlon    W   bo uoa            in PI               the am&mm              allowedbr




             ro8ohmA tho 0~01~810n                    $&am tho luthorltlro
                                                                         and othrrr
             oltod heroin   thot thr                I.8        ir not ramrd             8ntil      the wholo
             preooAuM   of rollort~                       th*       tax
                                                                har broa ootrled                       out,
             nwltAa&    la ,a.      final            .paFMll$ of um tax.      It                    thir
             b 0
               ‘tr w
                   th
                    ,l 0r r i0irwt
                                 u,
                                  hinma r o otfofri00,
             wo uld
                 h vma0 o la to
                             laa ny
                                  Sw th awotul&
                                              h nrbreen

             over, I hare not boon lblo to find l moo. dinotu
             in point with tho quootlon  that   W hrlr in Ohlr
             ootmty, th0t ~nrolior  th0 intirpntatlon    or out-
             ut40.   I would like your oplaion 00 te *hot , ii
             rafthlng,         t&or        ofil~lrlr           rh     ltitled          to       neolvo..
             YOU a. not              atrw ami tho COM                     littW2l.F             MtOrMd t0
br you and who porhrao&              tb   nnlwr       Y P thq tax #rAta mn-
tion0d m8      b lrri00 0th.r th00 th0t ho h0a b00n out 0r 0rri00
over ton gerrr;       thonlora,         m ax-8 Alaitlng     thlo opinion    to tho
porlod    or tima    botueon Jonuorp        1, 1931,     the orrootiro   dote  or
boto 1930 41ot Log.,bth C. 6., p 30, oh. 20, 900. 9, ImeAd-
in& Art. $332,Vernon’8 AnnotOtOd Ciril                   kItOtuto8, MA the Asto
ooid   county   httornmy        went out 0r orrioe,       wkioh we ore oooumbg
woo arter     Jonuory 1, 1931.

             Am 80 ammAde&,                maid Art.       7332 OOAtsiAed the rollowlne
prorislo~o          relative          to    the   ream     or tho County nttorriey  inquired
about by you, viz:
                     .. . . .

                     .        . .Tho ottornoy         rho inotltutoo     8 lult
             onA hoi      iroooouted       the same to Judgment in the
             dlotrlct       oourt    skall    reoeire    011 foe8    allowed
                                                                                                                            457

_ionOfbbld          jholby             d.        i.OAe,         pa0       3


             under thin Article even thou&h he ham Dasn ouo-
             oooAod in 0rri00 by another  ottornoy;proridba,
             in        0880            thr
                                     10 O~p8010d,      jUd&OoAt
                                                   thOA, SAA in
             that OTOAt, the ltto r nowho  y 88o~r8d tho Judg-
             moAt oh011 be 0Atiti.d    t0 lA lqUOl dlliOiOA  with
             hi0 luoooooor in orrio*     of thr r OOO lllowodthora-
             in           rod the memoohmU bo prld to him 8honorer
                      rogor4looo
             ooiloOte6,                   Of the ttU when oollo8toA,



             980.         10 Of Aato 1930, llrt Leg.,                                        lbori    nrorrrd         to,
oontolnod           the      following                      prorfolo~o~

                             ".        .     .         .

                             a.        .     .         .   offiOOr0       ASmod in          Arti        3883 lnd
             M63-A la oountlo~ brlnn
             v--e         --      -~         -~-----             -----7
                                                                              o
                                                                              -
                                                                                   waui.otion         si twonw-
             five thourendor lroo
             ooutkr  Oh811 moko tl
             WAt          npulrod b                            Artloloo j696            SAA        3893, ona oh811
                                                                                               MauirO~t~


            Art. 7332 of V. A. C. 9. wee OmMdOd by Aoto 1931, 42nd
Leg.,   p 128    Ch. 258, soo.      1, end Aoto 1931, 4206 Log.,         2na c. is.,
y 31, oh. li,     but the     roVioion      that mu or the rOOO proria0d
ror the orriootr      them 4 A nonod,Whloh ore the orriooro            rofrrred
to ‘by you   in your    OpiniOA    nquomt,    oh811 be troabd       08 iaao of
0r r i0  end
           0 l000unted      for am ouoh woo rotoinod         hn 000h 0s 00id
omend.aoAto.     Therororr,     011 of tho fooo     referred    to herein    are
subjoot to the i;oxin~uaPen Bill           SAA ore required to be aooounted
ror am roeo     or orrioe;

             Art.            3652 0r sela                       st~tutoo          in   iA    part    h0   roliowti:

                     *Any orrioer    mentioned     in thin    Chapter     wh4 doer
             not collect      the rcxlmm      amount or his      fees    ror any
             fiscal    year   e2C wA0 reports      deXn.iuent      rties for   t!iet
             year,    ~3~11 be ertltlad       to retain,     when colleoted,
             au05 part      or Euch ctslinr,wnt      reea as 1s su:ticlent
             to conplete      tSe zm~lii~uc oou~enootion       authorized      by
             Xrticleo     3883, 3883-A,      and 3886 r0r the year          in
             rhloh    ouoh delinquent      form wore oharged,         end oloo
             MtOiA     the amount of oxoo88        to88   outhorlzod      by low,
             aAa the remainder        0r the deliAqUeAt       r0d0 ror that
                                                                                                               ,458


yonorabls Shelby           K.      LOW,,            pa3       4


           fir081 yrsr    8h811 bo p8Id                           a8    h8~~In    prOVId8d  ior
           whrn oollootrd;     proridod,                          the    ~rorlrlonr     OS thlr
           Art1018rhall not                        apply to        any 0rri08r rrt8r one
           year iroa thr data                       ho, oee818           to   hold   the     o??Ior
           to rhloh   8ny deibquont  SO. i8 6~8, 8nd in the
           lr mt th8 orrlorrrarningthe for8 thatare         drlln-
           quont h88 not oollootod the aam@ wlthln      twclr8
           aonthr   rrtor ho 088888 to hold the 0rri06,    th8
           la o unt o? ?..a rolleokd  @hall br paid into the
           oounty tzva(Irury.. . .*

        Art. 3891 o? raid Itlitutaa, a8 amnded by Aota 1930,
4th C. S., p 30, oh. 29, 888 in part am toUow8:
                    a *    l   .    .   All        free      oolleotrd          by orrioerr
           namsd In Article8                       3883, 3883-A @Ad 3886, during
           any    ?l8oal        prr           in    0x0088        o?    ushum        mount       rl-
            m0b    bl hi, me sf thr ua tm8 o f l~00a1 r008
           8ll0~0d   by thlm Art1010 ?Or th8& Iorvlool, l6
            ?Or 88rtlo88 of their drputloo, or tholr rrrlr-
            tantr a8 herein proridrd for, ah811 bo paId into
            the oounty trrrrury  of the oopnty 8hrn the ax-
            0088
              lo o r ua.a.,
                          .*
        Art. 3891 ~88 8umsn4e4by the l&d Log.,   Q 870,  oh. 368,
and by the 43rd Leg., p 734, oh. 220, but no aaterlml   ohan@
wa8 mde   In the above quoted  proririon.     Thero?ore,  during 811
o? the time oorrred  by thlr  opinion,    the rsyuiramant  o? Art.
3891rar that tho 8x0088 fro8 not ~804 ln jmywnt o? l        alarlea,
ato., a8 ruthorfzrb by law, rhould bo paid into the oounty
trearury .

            Art. 3897 O? the ;ter. Clv. St8t.                  O? 1925 provided         that
the oifloer8        named in Art. 3883 O? raid lt8tute8should                       nake
sworn rtatements          at the oloee         of eaoh tlroel       year  to the dir-
trlot   oourts      o? the countleo          in which      they rerlded,      rhoring
the amount of ?see          colleoted        by them durlq         the fi8oal year
and th# amount         o? fee8     charged       and not collected,       and by whom
due,    i’nls    statute    was also        aJei;ded    by the 41st iec.,        4th C. a*# ..
F 30, ch. 20, acd chid             officers       WtZe not re;uired       by seld       a=e:,d-
x:-t  to ehow the eimunt             of feds      cLiart;ed and not collacted,           or
by wk~ou due.        This   statute       wae mt      s,ain    chanced   ur.tll    a?ter
the tine      the county attomcy             referred      to by you had gone out
or orri00.        Eonever, it I8 our o~inlon thrt tho Ieot that thr
oounty rttornoy in                 quertlon          war not requiredto file                           areport
o?   delinquent       Seer         oharged          and not colleoted make8 no                         difiereuoc
                                                                                                       459
,   .




        ~onOr@blr       Shelby         K.    Long,      p8ge     5



        here, for had he fllmd the report 8uthorI~8d by Art. 3892,
        th. ?OO@ hen IA QUeBtiOA Mro AOt rollroted within    008 f@@r
        froa the data ho 0.8806  to hold Bald Offi@* a0 88 to author-
        I%# him t0 II@.I-    iA amkl.n6Up hI8 MtiUn.    IA lw lVOAt,
        l? maid ?@@B U@?V AOt r8portod a8 d@liIIqUOnt f888, ho 00tid
        harm no     6laia          bhonto.

                 IA Vi08 Of th0 ?OZWOiA&    BktUkB,   it 18 OUT OQiIIiOn
        that the f0.r  t8X.d #a OOBt8 in ?aTOr  O? thr OOUW    %ttOrnOy
        In th. t81 WAitI ~f0W.d    t0 @hotid bo Q81d iAt    the OOUllty
        trS@@WY,   lb&w a@ld lOUAtYlttOr AOh   YA8B OA Out OiOtt1 80
        aOI'8   than    OA8 year             beiOn     8814     fW8 Wa r 8
                                                                         lOueOtOa .
                       IA   thy        0880 of Camron            Gounty V@.~rOX lt 81, 6). S. 1.
        (26) ido,  th0 ‘cOaPriB@folr
                                   Of AppdJ     -I                       p~&g    b prt U~OA
        @A Dot ~888.d by the ~~i@~@tUO      irr ldw                          (Ut.     769&,   ROV.   St.
        19U) thloh   prorl4od lm r0ii088t
                                   “The oollrotor  0r kxw,                 for pnprr~         the
                       delinqumt         Uiit  and @rpmtilUJ                the proprrty      pn-
                       ViOU84           8016 t0 th% lkk                irOn that -ported    to
                       br   rofd        aa   d@liAqu.nt         for the pnoadlxq      year,
                       @IId OOrtiryiAg               th@ 81Y         t0 tb @OMBLi88iOA~r8'
                       OOUrt @hell  b4 OAtit     LO 8 ?eO Of OAe dOu@r
                       iOr lBeh OOrr%Ot 88808~At     Oi the l@Ad to be
                       Bold, @@id I.0  to be taxed  88 OOBt8 l6d.Art
                       tha drlInqMAt.                 , . .-
                       IA Q@@mI6             UPOA when         Bueh    f88 to th8 tlX OOllOOtOr        W88
        emmrd,      the aourt bald 88 follow:
                                   I         . .Thm fee       warn earned when the 8ervlce8
                       y:‘b~d                 In mrtlolr       7691 (ii.S. 1911) wore per-
                                   The i%e b%cmne due lt that tine, and W%@
                       oharge;ble     a,-%lnmt the delinquent,       although th8
                       enforcement     of oolleotion       depended upon oontln-
                       pmolem    Incident      to the enforoed    oollcction  of
                       the delinqusrt       taxes   IEvolved.   . . .”

                       i8 to
                           the dlstrlot    olerk and other county Of?iCi%l@    0s
        Jeffarson   Couty,    wliioh other   oouty O??iOi%l@    would bo th. oounty
        olerk    andmher1??   or OOnBt.9b~B narried in Art. 7332 o? V. A. C. S.,
        it 18 Our Opinion     th8 ?De@ due them rOti6 be goremod       by th*
        rule8 hereinabove     laid down.     I? the i-8   oh%rc;%d for @@id Offl-
        oerm, or any of them, were reported        am delln-,uentfor the year
donorable Shrlby K. Lone,    paga 6


IA whloh the l8rTiO88   mrJ  porforskedand 8814 O??iOOr@ 8r8 @till
In their rO@~OtilO    OfflOe   or had not 0080.6 to hold Buoh or-
?iOJJ more th%A one year pr ior to the oollrotIon 0r maid ?eO@,
@Ad BUoh $888, or lJ    QUt  t&-Of,   ire ABed   to OOmJd8tO the
mXiPlUm OOMQJAJJtiOA lUthOriJJd by 188 iOr thy y.Jr in Whimh
they WJZJ OhJrgOd, thry J1Y 8AtitlBd t0 rJtJiA 8Uoh QUt     Of
8UOh dOlIAQUJAt ?OJJ   88 10 JU??iOiJAt t0 OJiJpmJ JUOh pltid-
rUa 000~JBBtiOfi  00   W.11 l@ thr 010.~8 r 80l0uthorltrd by
188. ThO P8miAi@r,     ii 04, Of 8UOh d@liAQUJAt ?8J@ lhJll b0
paid lAt0 the oouAty   traaaury.

         Wo   truot that thir l%tl8?8otorlly   maowaro     your Inquiry.

                                               Your@     very   truly,




                                         BY
JmlLJ